Case 1:21-cv-03657-DLC Document16 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mee ee ee ee ee ee ee ee ee i i a ee xX
ANTOINETTE SMITH, individually and on
behalf of all others similarly :
situated, : Zlcv3657 (DLC)
Plaintiff,
“Vr : ORDER
APPLE INC.,
Defendant.
ee Ee ee x

DENISE COTE, District Judge:

On September 8, 2021, the defendant filed a motion to stay
or to dismiss the complaint pursuant to Rule 12(b)(6), Fed. R.
Civ. P. At an initial pretrial conference held on September 10,
2021, the plaintiff represented that she intended to amend her
complaint, and the defendant represented that it intended to
move to dismiss any amended complaint. Accordingly, it is
hereby

ORDERED that the defendant’s September 8, 2021 motion shall
be terminated as moot.

IT IS FURTHER ORDERED that the plaintiff shall file an
amended complaint by October 8, 2021.

IT IS FURTHER ORDERED that the defendant shall move to
dismiss the amended complaint by October 29, 2021. The
plaintiff shall file any opposition to the renewed motion by

November 19, 2021. The defendant shall file any reply by

 
Case 1:21-cv-03657-DLC Document16 Filed 09/10/21 Page 2 of 2

December 10, 2021. At the time any reply is served, the moving
party shall supply Chambers with two (2) courtesy copies of ail
motion papers by mailing or delivering them to the United States
Courthouse, 500 Pearl Street, New York, New York.

TT IS FURTHER ORDERED that the defendant shali provide the
plaintiff with a proposed protective order by September 17,
2021.

Dated: New York, New York
September 10, 2021

Lag Ne

DENISE COTE
United States District Judge

 
